Citation Nr: 0318023	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
November 1984.  He had additional unverified service from 
November 1973 to August 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On December 13, 2000, a videoconference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in March 2001 when 
it was remanded for additional development.


REMAND

This case is not yet ready for appellate review.  The medical 
evidence suggests that the appellant's low back disability 
may be manifested by symptoms of intervertebral disk 
syndrome.  During the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective September 
23, 2002.  Id.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, the RO must evaluate the appellant's claim for an 
increased disability rating from September 23, 2002, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to September 23, 2002, the revised regulation cannot be 
applied.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
spine examination to determine the 
severity of the appellant's service-
connected low back disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to address as completely as possible each 
inquiry on the worksheet for a spine 
examination.  If a particular inquiry or 
section of the worksheet is not 
applicable, the examiner is requested to 
so state.

2.  The RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the Veterans Claims 
Assistance Act of 2000 (VCAA) and the old 
and the amended rating criteria for 
intervertebral disc syndrome.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




